DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 09/10/2021.
Claims 1-27 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 63/079205 under 35 U.S.C. 119(e) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statements filed 01/21/2022 and 02/22/2022 have been received, considered as indicated, and placed on record in the file.

Claim Objections
The claims are objected to because of the following minor informalities: 
Claim 21, reads, “a graphical representation of a asset sector weighting in the respective portfolio optimization” should be corrected to “a graphical representation of an asset sector weighting in the respective portfolio optimization”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of portfolio optimization without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 14 and all claims which depend from it are directed toward a method, and independent claims 13 and 27 and all claims which depend from it are directed toward a syste,. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving data representing a mixed integer programming (MIP) formulation of a portfolio optimization task for a current portfolio;	mapping the MIP formulation of the portfolio optimization task to a quadratic unconstrained binary optimization (QUBO) formulation of the portfolio optimization task;	obtaining data representing a solution to the portfolio optimization task from a quantum computing resource, wherein the solution to the portfolio optimization task comprises data indicating how to rebalance the current portfolio; and	initiating an action based on the obtained data representing a solution to the portfolio optimization task”. 

Claim 13 comprises inter alia the functions or steps of “receiving data representing a mixed integer programming (MIP) formulation of a portfolio optimization task for a current portfolio;	mapping the MIP formulation of the portfolio optimization task to a quadratic unconstrained binary optimization (QUBO) formulation of the portfolio optimization task;	obtaining data representing a solution to the portfolio optimization task from a quantum computing resource, wherein the solution to the portfolio optimization task comprises data indicating how to rebalance the current portfolio; and	initiating an action based on the obtained data representing a solution to the portfolio optimization task”.

Claim 14 comprises inter alia the functions or steps of “displaying a first user interface presentation, wherein the first user interface presentation comprises a display of i) a summary of a current portfolio and ii) a user-selectable optimize portfolio option;	receiving, through the first user interface presentation, user selection of the optimize portfolio option;	transmitting data representing a portfolio optimization task associated with optimizing the current portfolio to a quantum computing resource;	receiving, from the quantum computing resource, data representing a solution to the portfolio optimization task, wherein the solution to the portfolio optimization task comprises an optimized portfolio;	displaying a second user interface presentation, wherein the second user interface presentation comprises a display of a summary of the optimized portfolio; and	initiating an action based on the obtained data representing a solution to the portfolio optimization task”

Claim 27 comprises inter alia the functions or steps of “displaying a first user interface presentation, wherein the first user interface presentation comprises a display of i) a summary of a current portfolio and ii) a user-selectable optimize portfolio option;	receiving, through the first user interface presentation, user selection of the optimize portfolio option;	transmitting data representing a portfolio optimization task associated with optimizing the current portfolio to a quantum computing resource;	receiving, from the quantum computing resource, data representing a solution to the portfolio optimization task, wherein the solution to the portfolio optimization task comprises an portfolio optimization; and	displaying a second user interface presentation, wherein the second user interface presentation comprises a display of a summary of the optimized portfolio; and	initiating an action based on the obtained data representing a solution to the portfolio optimization task”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Portfolio optimization is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0180-0185]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-12 and 15-26, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dadashikelayeh (US Patent No. 10044638) – teaches provides methods, systems, and media for quantum computing, including allowing access to quantum ready and/or quantum enabled computers in a distributed computing environment (e.g., the cloud). Such methods and systems may provide optimization and computational services. Methods and systems of the present disclosure may enable quantum computing to be relatively and readily scaled across various types of quantum computers and users at various locations, in some cases without the need for users to have a deep understanding of the resources, implementation or the knowledge that may be required for solving optimization problems using a quantum computer. Systems provided herein may include user interfaces that enable users to perform data analysis in a distributed computing environment while taking advantage of quantum technology in the backend.
Israel (US Patent No. 10275422) – teaches Quadratic Unconstrained Binary Optimization Problems - A quadratic unconstrained binary optimization (QUBO) problem is a form of discrete optimization problem that involves finding a set of N binary variables {xi} that minimizes an objective function of the form: where Q is typically a real-valued upper triangular matrix that is characteristic of the particular problem instance being studied. QUBO problems and applications arise in many different fields, for example machine learning, pattern matching, and statistical mechanics, to name a few … The form of the statement above can be expressed as a series of equalities and inequalities. Linear programming can be used with many problem types including: planning, routing, scheduling, assignment, and portfolio optimization.
Chen (US Patent No. 11132422) – teaches displaying a electronic user interface that includes a plurality of user-selectable options corresponding to taxonomy information for a plurality of optimization problems. The operations may further include receiving a first user input selecting a first template for a specific optimization problem of the plurality of optimization problems. The first user input may include a selection of at least one user-selectable option of the plurality of user-selectable options. The operations may further include receiving a second user input via the selected first template for the specific optimization problem and providing a call to the optimization solver machine to generate a solution for the specific optimization problem based on the received second user input. The second user input may include input data for a plurality of parameters of the specific optimization problem, specified in the selected first template.
Johnson (PGPub No. 20170372427) – teaches a method which uses quantum processing devices to optimize a portfolio of financial assets. In one approach, a list of lots available for purchase is received. Each lot specifies financial assets included in the lot and a price to purchase the lot. A budget for the portfolio is also received. An objective function is formulated based on the list of lots and on the budget. The objective function has a form suitable for solution by a quantum processing device, which is used to optimize the objective function, thereby determining which lots are to be purchased.
King (PGPub No. 20200234172) – teaches a method of operation of a hybrid computing system is described. The hybrid computing system comprises a quantum processor and a classical processor. The method includes generating a plurality of variable modification proposals relative to a state s on a problem via the classical processor; formulating a Quadratic Unconstrained Binary Optimization problem corresponding to the energy change of accepting a subset of the plurality of variable modification proposals via the classical processor; and solving the Quadratic Unconstrained Binary Optimization problem via the quantum processor. The problem may be a Quadratic Constrained Binary Optimization problem or an Integer Quadratic Programming problem. The method may generate a plurality of variable modification proposals relative to a random states. The plurality of variable modification problems may be such that no two proposals modify the same variable and no more than two proposals impact a term of the Quadratic Unconstrained Binary Optimization problem's cost function. The method may further include modifying the states by accepting the subset of the plurality of variable modification proposals specified by solving the Quadratic Unconstrained Binary Optimization problem; and iteratively repeating, until an exit condition has been met: generating a plurality of variable modification proposals relative to a state via the classical processor; formulating a Quadratic Unconstrained Binary Optimization problem corresponding to the energy change of accepting a subset of the variable modification proposals via the classical processor; solving the Quadratic Unconstrained Binary Optimization problem via the quantum processor; and modifying the state s.sub.n−1 to a state s.sub.n by accepting the subset of the proposals specified by solving the Quadratic Unconstrained Binary Optimization problem. The method may further include determining whether the exit condition has been met. The exit condition may one of: a number of iterations and the state s.sub.n satisfying a measure of quality.
Egger (PGPub No. 20210133881) – teaches systems and methods that address an optimized method to handle portfolio constraints such as integer budget constraints and solve portfolio optimization problems that map both to mixed binary and quadratic binary optimization problems. A digital processor is used to create a hierarchical clustering; this clustering is leveraged to allocate capital to sub-clusters of the hierarchy. Once the sub-clusters are sufficiently small, a quantum processor is used to solve the portfolio optimization problem. Thus, the innovation employs clustering to reduce an optimization problem to sub-problems that are sufficiently small enough to be solved using a quantum computer given available qubits.
Ramanathan (PGPub No. 20210374585) – teaches systems and methods are provided for quantum computing based optimization of a personalized portfolio. One exemplary method may comprise identifying one or more filtered personalized portfolio optimization factor data based on one or more optimization factor data for the personalized portfolio, personalized portfolio owner feedback, QC algorithms, and algorithm performance information, selecting one QC algorithm for each filtered portfolio optimization factor data of the one or more filtered portfolio optimization factor data, utilizing the selected QC algorithm to optimize a personalized portfolio determination for each identified filtered personalized portfolio optimization factor data, and rebalancing the personalized portfolio based on the personalized portfolio determination.
Mandal (PGPub No. 20220043882) – teaches operations include receiving a Quadratic Integer Programming (QIP) problem including an objective function and a set of constraints on integer variables associated with the objective function. The operations further include obtaining an approximation of the QIP problem by relaxing the QIP problem and generating an approximate solution by solving the obtained approximation. The operations further include generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation of the QIP problem based on the generated approximate solution and the received QIP problem. The operations further include submitting the generated QUBO formulation to an optimization solver machine and receiving a solution of the submitted QUBO formulation from the optimization solver machine. The operations further include publishing an integral solution of the received QIP problem on a user device based on the received solution.
Iwasaki (PGPub No. 20220107786) – teaches an information processing device as an embodiment of the present invention is an information processing device that supports obtaining a solution to a problem using a quantum-related computer, and includes: a development unit that executes a modeling tool, which enables a user to describe at least one problem model for a first problem, and a programming tool which enables the user to design a conversion program for converting the first problem into a data format that can be input to the quantum-related computer using the at least one problem model; and a conversion unit that executes the conversion program for an input second problem and converts the second problem into the data format.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/13/2022